        Case 4:19-cr-00212-RGE-HCA Document 72 Filed 11/23/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA

 UNITED STATES OF AMERICA,                      )
                                                ) Criminal No. 4:19-cr-00212
               v.                               )
                                                )
 RANDALL LEE COMLY,                             )
                                                )
               Defendant.                       )

                    UNITED STATES’ RESPONSE TO CLAIM

        The United States responds to the claim filed by Craig Bywaters (DCD 71) as

follows:

        1.    A Preliminary Order of Forfeiture was entered on May 4, 2020 forfeiting

certain property. (DCD 43.)

        2.    On November 16, 2020, Craig Bywaters filed a claim seeking the return

of property included in the Preliminary Order of Forfeiture, namely, a Smith &

Wesson, model 48, .22 magnum (MRF) revolver (SN: K386814).

        3.    Claimant Bywaters states that the firearm was stolen from him and

that the firearm was a gift from his father.

        4.    The United States has confirmed that Claimant appears to be the last-

known owner of record of this firearm, and has verified with the Stuart, Iowa Police

Department that Claimant reported the firearm stolen from his residence in October

2018.

        5.    The United States has no objection to returning the described firearm

upon completion of the criminal case, including any appeal; and upon verification

Craig Bywaters is not prohibited from possessing firearms under applicable state or
        Case 4:19-cr-00212-RGE-HCA Document 72 Filed 11/23/20 Page 2 of 2



federal law. At this point, a criminal background check on Mr. Bywaters did not reveal

and disqualifying information.

                                                                   Respectfully Submitted,

                                                                   Marc Krickbaum
                                                                   United States Attorney

                                                            By:    /s/ Craig Peyton Gaumer
                                                                   Craig Peyton Gaumer
                                                                   Assistant United States Attorney
                                                                   U. S. Courthouse Annex, Suite 286
                                                                   110 East Court Avenue
                                                                   Des Moines, Iowa 50309
                                                                   Tel: (515) 473-9300
                                                                   Fax: (515) 473-9292
                                                                   Email: craig.gaumer@usdoj.gov

                                                CERTIFICATE OF SERVICE

       I hereby certify that on November 23, 2020, I electronically filed the foregoing with the Clerk of Court using the
CM/ECF system. I hereby certify that a copy of this document was served on the parties or attorneys of record by:

                   X    U.S. Mail       Fax      Hand Delivery    X ECF/Electronic filing X Other means

                   Craig Bywaters

                                                                             UNITED STATES ATTORNEY
                                                                       By:     /s/ S. Howard
                                                                             Paralegal II, Contractor




                                                              2
